*1021Pob CUANTO, los únicos errores señalados por el apelante son:
“1. La corte erró en la apreciación de la prueba al de-clarar qne el demandante había vendido al demandado el es-tablecimiento objeto del litigio.
“2. La corte erró en la interpretación del artículo 51 del Código de Comercio en relación con el artículo 1247 del Có-digo Civil.”
Por cuaNto, la segunda de las dos cuestiones aquí plan-teadas se refieren más bien a la apreciación por la corte inferior de la prueba documental y circunstancial corroborante de la prueba testifical, que a la verdadera interpretación del estatuto, y,
Por cuanto, después de examinar la prueba practicada no fiemos encontrado error manifiesto alguno en la aprecia-ción de la misma, sino que estamos enteramente de acuerdo con la conclusión a que fia llegado la corte inferior,
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan en junio 8, 1927, en el caso de epígrafe.